537 F.2d 318
OMAHA TRIBE OF INDIANS et al., Appellants,v.William A. PETERS et al., Appellees.
No. 74-1868.
United States Court of Appeals,Eighth Circuit.
July 19, 1976.

Before GIBSON, Chief Judge, and LAY and ROSS, Circuit Judges.

ORDER

1
The judgment of this court dated May 9, 1975, 516 F.2d 133, has been vacated by the Supreme Court on June 28, 1976, --- U.S. ----, 96 S. Ct. 3185, 48 L.Ed.2d ---, and remanded to this court with instructions to further consider the merits in the light of Bryan v. Itasca County, 426 U.S. ----, 96 S. Ct. 2102, 48 L. Ed. 2d 710 (1976).


2
In keeping with this mandate this case is remanded to the district court with directions to enter summary judgment in favor of the appellants, Omaha Tribe of Indians, et al.